DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed July 7, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1-2, 4-8, and 10-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  leaving at least a portion of at least one of the suction side surface or pressure side surface unfinished in order to form an unfinished surface upstream of an expected shock boundary condition of the airfoil to transition from an approximately laminar flow to a turbulent flow upstream of the expected shock boundary condition, wherein the unfinished surface defines a second roughness greater than the first roughness.  
	Claim 7:  coupling a sheath to one of the leading edge or the trailing edge of the airfoil, the sheath extending partially along the span on at least one of the pressure side surface or suction side surface to at least one seam,
	wherein finishing a majority of the suction side surface and pressure side surface in order to form the finished surface comprises smoothing a transition between the sheath and the airfoil along a majority of the at least one seam, and wherein leaving at least a portion of at least one of the suction side surface or pressure side surface unfinished in order to form the unfinished surface comprises leaving at least a portion the seam unsmoothed.  
	Claim 8:  an unfinished surface comprising at least a portion of the remaining suction side surface, pressure side surface, or both, wherein the unfinished surface defines a second roughness greater than the first roughness surface, the unfinished surface being upstream of an expected shock boundary condition of the airfoil to transition from an approximately laminar flow to a turbulent flow upstream of the expected shock boundary condition.  
	The closest prior art is the Duffin reference.  The Duffin reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no disclosure or suggestion in the Duffin reference to use a rough portion to create a transition from a laminar 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747